DETAILED ACTION
Applicants’ arguments, filed 10 May 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made NON-FINAL because the double patenting rejections have been changed in a manner that was not necessitated by amendment.

Claim Interpretation – Issues Under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation(s) which use the word “means” is/are: “a means for inducing antigen release in a cell” in claim 1. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For the purposes of examination under prior art, a cytotoxic agent or radiation (e.g. as used in radiation therapy for cancer) are understood to meet this claim requirement of a means for inducing antigen release from a cell.


Additional Claim Interpretation – Means for Inducing Antigen Release (Claim 1)
The examiner notes that instant claim 17 indicates that the means for inducing antigen release may be a cytotoxic agent. Therefore, a cytotoxic agent taught by the prior art is understood to read on this limitation in claim 1. This is the case regardless of whether the intent in the prior art was to use the cytotoxic agent in order induce antigen release from a cell, or whether the prior art had a different reason for using the cytotoxic agent. The examiner presents the following position in support of this manner of examining the instant claims.
 The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See MPEP 2112(I). Composition claims are understood to cover what the composition is, not what the composition does. See MPEP 2114(II), wherein the rationale in this MPEP paragraph regarding apparatus claims is also relevant regarding composition claims. As such, a prior art teaching comprising a cytotoxic agent combined with an immunologic adjuvant is understood to meet the claim limitations regardless of whether the prior art indicated that the purpose of using of the cytotoxic agent was to induce antigen release.
Additionally, the reason or motivation to modify the prior art reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144(IV). As such, if the prior art were to have used a cytotoxic agent (e.g. as recited by claim 17) for a different purpose other than to induce antigen release from a cell, this would still be understood to meet the claimed requirements.

Withdrawn Rejection
In the prior office action, the examiner rejected the instant claims over the combination of Nakamura et al. (Journal of Controlled Release, Vol. 216 (2015), pages 149–157) in view of Black et al. (US 2008/0207657 A1).
Nakamura et al. (hereafter referred to as Nakamura) is drawn to liposomes loaded with cyclic di-GMP, as of Nakamura, page 149, title and abstract. Said liposomes have the following structure, as of Nakamura, page 155, figure 6, reproduced in part below.

    PNG
    media_image1.png
    313
    368
    media_image1.png
    Greyscale

Nakamura teaches the following, as of page 150, right column, section 2.2, reproduced below.

    PNG
    media_image2.png
    354
    666
    media_image2.png
    Greyscale

The examiner takes the position that, while Nakamura is silent as to whether the lipid bilayer of the liposome is solid or liquid, there is insufficient evidence for the examiner to take the position that the composition of Nakamura reads on the instant claims which require a solid polymeric shell impermeable to water. The examiner notes that PEG2000 does appear to be solid; however, PEG2000 is only a small component of the lipid bilayer (that was previously considered by the examiner as reading on the required shell). As such, it is unclear as to whether the “shell” of Nakamura is solid. 
Even if, purely en arguendo, the shell of Nakamura would have been understood to have been solid, it is not clear that it would have been a solid polymeric shell rather than a solid lipid shell, as the majority of the composition of the “shell” of the liposome of Nakamura is made of lipids, rather than polymers. As such, the examiner takes the position that there is insufficient evidence that the combination of Nakamura in view of Black would have been sufficient to have rendered the claimed subject matter obvious.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 8-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2013/0315831 A1).
Shi et al. (hereafter referred to as Shi) is drawn to a particle with an aqueous core, as of Shi, title, abstract, and figure 1, reproduced below.

    PNG
    media_image3.png
    478
    666
    media_image3.png
    Greyscale

As to claim 1, the claim requires a kit. Shi teaches a kit as of paragraph 0193.
As to claim 1, the claim requires an immunologic adjuvant as well as a polymeric. Shi teaches that the polymeric matrix can include adjuvants, as of Shi, paragraphs 0015, 0021, and 0155. This is understood to read on the requirement that the polymeric nanoparticle encapsulate an adjuvant.
As to claim 1, the claim requires a means for antigen release. Shi teaches various anticancer agents such as doxorubicin and paclitaxel, as of Shi, paragraphs 0110 and 0116. These are understood to read on the required means for antigen release.
 As to claim 1, the claim requires that the polymeric nanoparticle have a solid polymeric shell impermeable to water. Shi teaches this in the above-reproduced figure. Shi teaches a PLGA shell in the above-reproduced figure. PLGA is a hydrophobic polymer which is impermeable to water.
As to claim 1, the claim requires one or more aqueous cores enclosed by the polymeric shell. Shi teaches this in the above-reproduced figure.
As to claim 1, Shi does not appear to be anticipatory because the embodiments set forth in figure 1 do not appear to include adjuvants. Nevertheless, elsewhere in the reference, Shi suggests encapsulating adjuvants. While the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A. See also MPEP 2123.
As to claim 3, Shi teaches a thickness of 1 nm to 50 nm in paragraph 0009. Shi teaches a particle diameter of 225 nm in paragraph 0221. The thickness in Shi overlaps with the claimed thickness of less than 25 nm. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 4, Shi teaches encapsulating docetaxel in the hydrophobic polymer shell, as of the above-reproduced figure. Shi also teaches encapsulating hydrophilic agents in paragraph 0043.
As to claim 5, Shi teaches CpG DNA in the particles, as of Shi, paragraphs 0014 and 0103.
As to claim 8, Shi teaches antibody targeting ligands as of paragraphs 0087-0100.
As to claim 9, Shi teaches an immunoglobulin, as of paragraph 0096.
As to claims 10-12, Shi teaches a lipid molecule on the surface of the particle, as of the above-reproduced figure. This lipid is lipophilic and can be lecithin, which is a phospholipid. Lecithin would have been understood to have been amphiphilic as it comprises a hydrophobic carbon chain at one end of the molecule and hydrophilic phosphate and quaternary ammonium group at the other end of the molecule.
As to claim 13, Shi teaches a PEG-lipid on the surface of the particle, as of the above-reproduced figure, wherein the lipid conjugate is DSPE-PEG.
As to claims 14-15, Shi teaches the Tat peptide, as of Shi, paragraph 0131. The skilled artisan would have recognized the Tat peptide as a cell penetrating peptide.
As to claims 16-17, the docetaxel in the above-reproduced figure is a cytotoxic agent.
As to claim 18, Shi teaches vincristine and vinorelbine in paragraph 0116; these are recited by claim 18.
As to claim 20, Shi teaches both adjuvants and small molecules which read on the required means for antigen release. See e.g. Shi, paragraph 0014-0015. While Shi does not necessarily teach these together in the same dose, the skilled artisan would have been motivated to have modified Shi to have included these in the same dose. This determination is made in view of the above-reproduced figure from Shi which teaches multiple components in the same dose.


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2013/0315831 A1) in view of Chen et al. (US 2015/0343056 A1).
Shi is drawn to a composition for delivering anticancer agents comprising a polymeric shell and an aqueous inner core. See the rejection above over Shi by itself. Shi also teaches adjuvants as of Shi, paragraphs 0015, 0021, and 0155.
Shi does not teach cyclic-di-GMP, which is the elected species and is recited by claim 7.
Chen et al. (hereafter referred to as Chen) is drawn to vaccine adjuvants, as of Chen, title and abstract. Chen teaches the following on paragraph 0204, reproduced below with relevant words pointed out by the examiner.

    PNG
    media_image4.png
    172
    411
    media_image4.png
    Greyscale

The above-reproduced text appears to indicate that cyclic di-GMP is an adjuvant, and is useful for cancer vaccines.
Chen does not teach a particle with a solid polymer shell and an interior aqueous space.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the cyclic di-GMP of Chen with the composition of Shi. Shi is drawn to a composition for treating cancer, and teaches that the composition may include adjuvants. Chen teaches that cyclic di-GMP is being developed as an adjuvant, including for cancer vaccines. As such, the skilled artisan would have been motivated to have included the cyclic di-GMP of Chen in the composition of Shi in order to have predictably acted as an adjuvant with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (e.g. cyclic di-GMP, as of Chen) for incorporation into a composition (that of Shi), based on its recognized suitability for its intended use (an adjuvant, wherein inclusion of an adjuvant is suggested by Shi). See MPEP 2144.07.  
As to claim 6, Chen teaches that 2’3’-cGAMP is a potent ligand of STING, as of Chen, paragraph 0204, reproduced above.
As to claim 7, Chen teaches both cyclic di-GMP (which reads on the elected species) and 2’3’-cGAMP in paragraph 0204. As best understood by the examiner, 2’3’-cGAMP in Chen reads on the required cyclic GAMP.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2013/0315831 A1) in view of Friedberg (US 2010/0112011 A1).
Shi is drawn to a composition for delivering anticancer agents comprising a polymeric shell and an aqueous inner core. See the rejection above over Shi by itself.
Shi does not teach a photolytic agent.
Friedberg is drawn to an antitumor vaccine generated using photodynamic therapy, as of Friedberg, title and abstract. Said composition may comprise an adjuvant and antigen, as of Friedberg, paragraphs 0055-0059. As best understood by the examiner, the photodynamic agent of Friedberg is understood to kill tumor cells such that they may be used as an inactivated vaccine, as of Friedberg, paragraph 0058.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the photodynamic agent of Friedberg with the composition of Shi. The photodynamic agent of Friedberg is useful for inactivating tumor cells so that an immune response can be induced against said tumor cells. The skilled artisan would have been motivated to have combined the composition of Shi with the photodynamic agent of Friedberg in order to provide cancer cells in an inactivated form and to predictably induce an immune response against said inactivated cancer cells and treated cancer with a reasonable expectation of success. Combining prior art elements (e.g. the composition of Shi and the photodynamic agent of Friedberg) according to known methods to yield predictable results (treatment of cancer) is prima facie obvious. See MPEP 2143, Exemplary Rationale A. Also see MPEP 2144.06(I).

Claims 1, 3-7, 10, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (WO 2017/165506 A1) in view of Black et al. (US 2008/0207657 A1).
Hu et al. (hereafter referred to as Hu) is drawn to thin shell nanoparticles and use thereof, as of Hu, title and abstract. Hu teaches cyclic di-GMP on the last line of page 1 as well as page 10, Example 3. Hu teaches treating cancer as of Hu, page 18, claim 23.
Hu does not teach a treatment kit, and does not teach a “means for inducing antigen release from the cell”.
Black et al. (hereafter referred to as Black) is drawn to kits for the treatment of cancer. Although the title of Black is related to minoxidil sulfate for the treatment of cancer, Black does provide teachings regarding combining anti-cancer vaccination with chemotherapy, as of Black, paragraph 0049 and figure 1. Black appears to indicate that anti-cancer vaccination provides chemosensitization to chemotherapy, as of Black, paragraph 0050.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the nanoparticle comprising cyclic-di-GMP of Hu with a kit and included in said kit both the particle of Hu and an additional anti-cancer treatment such as radiotherapy of chemotherapy of Black. Hu teaches a particle comprising cyclic GMP, and suggests treating cancer in claim 23. Black teaches the combination of anti-cancer vaccination with other means of treatment, as well as the use of a kit. As such, the skilled artisan would have been motivated to have combined the particle of Hu with a kit comprising chemotherapy or radiotherapy as well as additional anti-cancer vaccination for the predictable treatment of cancer with a reasonable expectation of success. Combining prior art elements (e.g. the particle comprising cyclic diGMP of Hu along with additional anticancer vaccination, chemotherapy, or radiotherapy, as of and Black) according to known methods (placing these in a kit, as taught by Black) to yield predictable results (treatment of cancer) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claim 1, the particle of Hu appears to be a particle with a PLGA shell that has an aqueous interior, as of Hu, page 16, claim 1 and 8. The skilled artisan would have understood a PLGA shell to have been impermeable to water because PLGA is hydrophobic.
As to claim 3, Hu teaches an outer diameter of 30-600 nm and a thickness of less than 25 nm, as of Hu, page 18, claim 21.
As to claim 4, Hu teaches encapsulation of the agent of Hu. As such, the skilled artisan would also have been motivated to have encapsulated the agent of Black.
As to claims 5-7, Hu teaches cyclic-di-GMP, as of Hu, page 1, last line and Hu, page 10, Example 3. This reads on these claim limitations.
As to claims 10, Hu teaches the following on pages 11 and 12, relevant text reproduced below.

    PNG
    media_image5.png
    476
    970
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    654
    976
    media_image6.png
    Greyscale

As such, it appears that the composition of Hu includes molecules capable of tethering to a cell membrane, though it is not entirely clear which molecule in Hu achieved this effect.
As to claims 16-18, Black teaches various chemotherapeutic agents in paragraph 0029 including doxorubicin. These are understood to read on the required cytotoxic chemical agents.
As to claim 20, the skilled artisan would have been motivated to have formulated the composition of Hu in view of Black in to a single dose in order to have predictably treated a patient with cancer with a reasonable expectation of success.
Note Regarding Reference Date: The instant application has an earliest effective filing date of 4 January 2018, based upon the filing date of provisional application 62/613,574, upon which the instant application claims benefit. Hu was published on 28 September 2017, which is less than a year earlier than the earliest effective filing date of the instant application. Hu was also effectively filed earlier than the effective filing date of the instant application. The examiner notes that although there is a common inventor between the Hu reference and the instant application, there is an inventor listed on the instant application and not listed on the Hu reference. There are also inventors listed on the Hu reference and not listed by the instant application. As such, Hu appears to be prior art under both 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2).


Response to Arguments Regarding Obviousness Rejections
Applicant presented arguments regarding the previously presented obviousness rejections, as of applicant’s response on 10 May 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
As an initial matter, applicant presented various arguments relating to the rejection over Nakamura et al. (Journal of Controlled Release, Vol. 216 (2015), pages 149–157) in view of Black et al. (US 2008/0207657 A1). This rejection has been withdrawn. As such, applicant’s arguments related to this rejection are understood to be moot and are not addressed substantively in this office action.
With regard to the Hu reference, applicant makes the following arguments, as of page 14, relevant text reproduced below.

    PNG
    media_image7.png
    163
    645
    media_image7.png
    Greyscale

This is not persuasive. Hu teaches a solid polymeric shell and aqueous core, as of claim 1 of Hu. As such, applicant’s arguments that Hu is completely different from the required solid polymeric shell and aqueous core is not persuasive. Additionally, contrary to applicant’s arguments, Hu does not appear to teach an ATP-dependent potassium channel agonist.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 8-17, 19-22, and 25-27 of copending Application No. 16/087,746 in view of Shi et al. (US 2013/0315831 A1).
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 8-17, 19-22, and 25-27 of copending Application No. 16/087,746 in view of Shi et al. (US 2013/0315831 A1), the combination further in view of Friedberg (US 2010/0112011 A1).
The instant claims are drawn to a kit comprising an immunologic adjuvant and a means for inducing release from a cell. The elected species of immunologic adjuvant is cyclic di-GMP. The means for inducing release from a cell may be an anti-cancer agent.
Copending claim 1 is drawn to a polymeric nanoparticle comprising a hydrophilic bioactive agent. Copending claim 20 indicates that the bioactive agent may be cyclic di-GMP. Copending claim 22 recites treating cancer.
The copending claims do not recite a kit and do not recite a means for inducing antigen release.
Shi et al. (hereafter referred to as Shi) is drawn to a particle with an aqueous core, as of Shi, title, abstract, and figure 1, reproduced in the rejection above over Shi by itself. Shi teaches a kit as of paragraph 0193. Shi teaches various anticancer agents such as doxorubicin and paclitaxel, as of Shi, paragraphs 0110 and 0116. These are understood to read on the required means for antigen release.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the nanoparticle of the copending claims with a kit and an anti-cancer agent, as of Shi. The nanoparticle of the copending claims comprises cyclic GMP, and teaches use for treating cancer in copending claim 22. Shi teaches a nanoparticle comprising an adjuvant (for cancer vaccination) along with a cancer drug, wherein said nanoparticle has a thin polymeric shell and interior aqueous space. As such, the skilled artisan would have been motivated to have combined the nanoparticle of the copending claims with a kit comprising additional anti-cancer vaccination for the predictable treatment of cancer with a reasonable expectation of success. Combining prior art elements (e.g. the liposome comprising cyclic diGMP of the copending claims along with additional anticancer agents, as of Shi) according to known methods (placing these in a kit, as taught by Shi) to yield predictable results (treatment of cancer) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claims 6-7, the copending claims recite the required cyclic di-GMP.
As to claim 19, Friedburg teaches a photolytic agent. The skilled artisan would have been motivated to have combined the photolytic agent of Friedburg with the composition of the copending claims in order to have predictably improved cancer treatment with a reasonable expectation of success.
As to claims 3-6, 8-18, and 20, these claims are rejected for the same reason as the rationale provided above in the obviousness rejection.
This is a provisional non-statutory double patenting rejection.


Response to Arguments Regarding Double Patenting Rejections
In applicant’s response, page 15, applicant requests that the provisional double patenting rejections be held in abeyance. As such, these rejections have been maintained.

Additional Relevant Reference
As an additional relevant prior art reference, the examiner cites Vernejoul et al. (US 2016/0362441 A1). Vernejoul et al. (hereafter referred to as Vernejoul) teaches the following in paragraph 0007, reproduced below.

]0007] Human STING is currently known to be activated three ways: via binding of exogenous (3′,3) cyclic dinucleotides (c-diGMP, c-diAMP and c-GAMP) that are released by invading bacteria or archaea (see (Gomelsky, 2011) and references therein); via binding of (2′,3′)cyclic guanosine monophosphate-adenosine monophosphate ((2′,3′)c-GAMP), a recently discovered endogenous cyclic dinucleotide that is produced by the enzyme cyclic GMP-AMP synthase (cGAS; also known as C6orf150 or MB21D1) in the presence of exogenous double-stranded DNA (e.g. that released by invading bacteria, viruses or protozoa) or of self-DNA in mammals (see, for example: (Ablasser et al., 2013) and (Zhang et al., 2013)); or via binding of synthetic ligands, such as analogs of the aforementioned naturally-occurring cyclic dinucleotides (see, for example: (Dubensky, Kanne, & Leong, 2013) and (Li et al., 2014)).

The above-reproduced text is understood to indicate that cyclic di-GMP (abbreviated as “c-diGMP”) would have been known to have been a STING agonist over a year prior to the earliest effective filing date of the instant application.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612